United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.B., Appellant
and
DEPARTMENT OF LABOR, OFFICE OF
WORKERS’ COMPENSATION PROGRAMS,
New York, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 16-0814
Issued: February 22, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On March 15, 2016 appellant, through counsel, filed a timely appeal from a
November 13, 2015 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant has met her burden of proof to establish more than three
percent permanent impairment of the right arm, for which she previously received a schedule
award.
On appeal, counsel contends that the medical opinion of Dr. Robert F. Draper, Jr., a
Board-certified orthopedic surgeon and OWCP referral physician, cannot carry the weight of the
medical opinion evidence because he did not reference the July/August 2009 The Guides
Newsletter to rate impairment of appellant’s cervical condition. He further contends that
Dr. Draper failed to explain how he calculated his one percent right shoulder impairment rating.
FACTUAL HISTORY
OWCP accepted that on February 18, 2009 appellant, then a 64-year-old workers’
compensation claims examiner, sustained a right fracture of the carpal bone, neck sprain, and
right shoulder impingement when she slipped in a building lobby at work. She stopped work on
the date of injury. On June 29, 2009 appellant returned to full-time limited-duty work with
restrictions. The employing establishment terminated her employment, effective July 31, 2009,
due to unsatisfactory/unacceptable work performance.
In an October 19, 2009 decision, OWCP terminated appellant’s wage-loss compensation
for partial disability, effective July 31, 2009. It found that the medical evidence of record
established that she would have been able to continue working in her limited-duty position at the
employing establishment had she not been terminated for cause. That decision was affirmed on
March 15, 2010 by an OWCP hearing representative.
In a March 2, 2011 medical report, Dr. David Weiss, an attending osteopath, found that
appellant had 16 percent permanent impairment of the right upper extremity pursuant to the sixth
edition of the American Medical Association, Guides to the Evaluation of Permanent
Impairment (hereinafter A.M.A., Guides). He diagnosed chronic post-traumatic cervical strain
and sprain, aggravation of preexisting, age-related, multilevel discogenic disease of the cervical
spine, right upper extremity radiculitis, post-traumatic acromioclavicular joint arthropathy with
impingement to the right shoulder, status post triquetral fracture to the right wrist, and posttraumatic right carpal tunnel syndrome. Dr. Weiss’ impairment rating was based on appellant’s
right shoulder range of motion deficit, entrapment neuropathy of the right median nerve of the
wrist, and right wrist triquetral fracture. He concluded that she had reached maximum medical
improvement (MMI) on the date of his examination.
On May 5, 2012 appellant filed a claim for a schedule award (Form CA-7).
On July 10, 2012 Dr. Daniel O. Zimmerman, an OWCP medical adviser who is a Boardcertified internist, reviewed the medical evidence, and advised that Dr. Weiss’ March 2, 2011
report could not be used to calculate a schedule award as his impairment ratings were based on
conditions not accepted by OWCP and he used the range of motion method to rate impairment of
appellant’s right shoulder.

2

By letter dated August 22, 2012, OWCP referred appellant to Dr. Robert A. Smith, a
Board-certified orthopedic surgeon, for a second opinion evaluation to determine her permanent
impairment. In a September 14, 2012 medical report, Dr. Smith rated 10 percent permanent
impairment of the right arm under the sixth edition of the A.M.A., Guides. He concluded that
appellant had reached MMI on February 18, 2010, which was one-year post injury.
On September 19, 2012 Dr. Zimmerman reviewed the medical record, including
Dr. Smith’s findings and agreed that appellant had 10 percent permanent impairment of the right
upper extremity under the sixth edition of the A.M.A., Guides. He further found that she had
eight percent permanent impairment of the cervical spine and two percent permanent impairment
of the right shoulder. Dr. Zimmerman reported no impairment due to a right avulsion triquetral
fracture.
He agreed with Dr. Smith’s finding that appellant had reached MMI on
February 18, 2010.
In a November 2, 2012 report, Dr. Weiss found that appellant had 17 percent permanent
impairment of the right upper extremity based on the sixth edition of the A.M.A., Guides. His
impairment rating was based on appellant’s right shoulder range of motion deficit, right wrist
triquetral fracture, and peripheral nerve root impairment at C5 and C6. Dr. Weiss concluded that
she had reached MMI on March 2, 2011, the date of his prior report.
On December 5, 2012 Dr. Zimmerman again reviewed the medical record, including
Dr. Weiss’ new report and advised that the 10 percent right upper extremity impairment rating
remained the same. He noted that he had previously explained why Dr. Weiss’ March 2, 2011
report could not be used to process an impairment rating for a schedule award. Dr. Zimmerman
found no information in Dr. Weiss’ November 2, 2012 report that would require any
modification of the right upper extremity impairment rating provided in his September 19, 2012
report. On December 28, 2012 he noted Dr. Smith’s impairment evaluation and maintained that
Dr. Weiss’ report did not suggest that the conditions for which his impairment ratings were
considered had changed.
By letter dated January 11, 2013, OWCP referred appellant to Dr. Noubar A. Didizian, a
Board-certified orthopedic surgeon, for another second opinion evaluation. In a February 15,
2013 report, Dr. Didizian found that appellant had seven percent permanent impairment of the
right upper extremity. He determined that she had reached MMI on the date of his examination.
On March 15, 2013 Dr. Zimmerman reviewed the medical record, including
Dr. Didizian’s February 15, 2013 report. He agreed with Dr. Didizian’s seven percent right
upper extremity impairment rating and date of MMI.
On April 1, 2013 OWCP found a conflict in medical opinion between Dr. Weiss,
Dr. Smith, and Dr. Didizian regarding the extent of appellant’s permanent impairment. By letter
dated April 17, 2013, it referred her, together with the case record, a list of questions, and a
statement of accepted facts (SOAF), to Dr. Edward B. Krisiloff, a Board-certified orthopedic
surgeon, for an impartial medical examination.
In a May 7, 2013 report, Dr. Krisiloff found that appellant had three percent whole person
impairment of the cervical spine due to symptomatic degenerative disc disease, two percent

3

impairment of the right shoulder due to a sprain/strain, and one percent impairment of the right
wrist joint. He utilized Table 17-2, Table 15-5, and Table 15-3, pages 564, 401, and 395 of the
sixth edition of the A.M.A., Guides to rate impairment of her cervical spine, right shoulder, and
right wrist, respectively. Dr. Krisiloff determined that appellant had reached MMI on
February 18, 2010, one year after her date of injury.
On June 19, 2013 Dr. Morley Slutsky, an OWCP medical adviser who is Board-certified
in preventive medicine, reviewed the medical record, including Dr. Krisiloff’s report. He
advised that he was unable to determine if Dr. Krisiloff correctly applied the A.M.A., Guides.
Dr. Slutsky recommended that OWCP obtain a supplemental report from Dr. Krisiloff clarifying
how he used the A.M.A., Guides to calculate his impairment ratings.
In a June 24, 2013 decision, OWCP granted appellant a schedule award for one percent
impairment of the right wrist and two percent impairment of the right shoulder, totaling three
percent permanent impairment of the right arm based on Dr. Krisiloff’s May 7, 2013 report. It
paid her compensation for 9.36 weeks from February 18 to April 24, 2010. OWCP stated that
additional development of the medical evidence was necessary to determine whether appellant
had permanent aggravation of her underlying cervical disc disease based on Dr. Krisiloff’s three
percent whole impairment rating for symptomatic cervical disc disease.
By letter dated July 1, 2013, appellant, through counsel, requested an oral hearing before
an OWCP hearing representative.
In a September 6, 2013 decision, an OWCP hearing representative set aside the June 24,
2013 decision and remanded the case for OWCP to refer appellant for a new second opinion
examination to determine the nature and extent of her right upper extremity impairment. She
found that OWCP had improperly found a conflict in medical opinion between Dr. Weiss,
Dr. Smith, and Dr. Didizian, finding that Dr. Weiss had not provided a rationalized medical
opinion to establish that appellant’s right arm and cervical conditions were causally related to the
accepted February 18, 2009 employment injuries. The hearing representative further found that
Dr. Smith had not provided a rationalized opinion to establish a causal relationship between
appellant’s cervical condition and the accepted work injuries, Dr. Didizian had not addressed this
matter, and there could be no conflict between these physicians because they were both OWCP
second opinion physicians. Moreover, she found that Dr. Krisiloff’s report did not have special
weight as Dr. Slutsky was unable to determine whether he had properly utilized the A.M.A.,
Guides to rate appellant’s impairment.
On remand, QTC Medical Services referred appellant to Dr. Draper for a second opinion
examination. In a November 19, 2013 report, Dr. Draper reviewed the SOAF and appellant’s
medical history and examined appellant. He reported range of motion measurements for the
cervical spine, right elbow, right forearm, right wrist, right fingers, and right shoulder.
Dr. Draper also reported motor function of +5 for the right and left deltoids, biceps, triceps, wrist
and finger extensors and flexors and finger grip strength. Reflex function for the brachioradialis,
biceps, and triceps was reported as +1 for the right and left. Light touch sensation was normal
from the C2 to T1 dermatomes. A compression test was negative with a tilt to the right and left.
The right hand had no thenar or hypothenar atrophy. Light touch sensation was normal at the tip

4

of the index finger and little finger. A Phalen’s sign was negative. The right shoulder had
negative a Yergason’s sign, impingement test, and Hawkins’ sign.
Dr. Draper diagnosed degenerative cervical disc disease at multiple levels without
cervical radiculopathy, right shoulder impingement syndrome, right carpal bone fracture (healed
dorsal triquetral avulsion-type fracture), and right carpal tunnel syndrome. Utilizing the
diagnosis-based impairment rating method, under Table 15-5 of the A.M.A., Guides, he found
that appellant’s right shoulder impingement syndrome represented a class 1 impairment, grade C
default value which yielded one percent impairment. Dr. Draper assigned grade modifiers 1 for
GMFH, GMPE, and GMCS. He applied the net adjustment formula and concluded that
appellant had one percent right arm impairment due to her shoulder condition. Utilizing Table
15-2, page 396, Dr. Draper classified her right carpal triquetral avulsion fracture as a class 1
impairment. He assigned grade modifiers 1 for GMFH, GMPE, and GMCS. Dr. Draper applied
the net adjustment formula and found that appellant had three percent right arm impairment for
this condition. Utilizing Table 15-23, page 449, he assigned grade modifiers 1 for GMFH,
GMPE, and GMCS due to appellant’s right carpal tunnel syndrome. Dr. Draper applied the net
adjustment formula and found that she had two percent right arm impairment. He added these
impairment ratings to calculate five percent arm impairment attributable to the right wrist.
Dr. Draper then added the one percent impairment for the right shoulder and five percent for the
right wrist to yield six percent permanent impairment of the right upper extremity. He advised
that his clinical examination did not reveal any specific findings consistent with a cervical
radiculopathy and, thus, concluded that there was no additional impairment due to this condition.
On November 29, 2013 Dr. Zimmerman reviewed Dr. Draper’s report and disagreed with
his right wrist impairment ratings. He noted that OWCP had not accepted appellant’s claim for
carpal tunnel syndrome or wrist fracture. Dr. Zimmerman noted that a triquetral fracture was a
carpal bone, not a wrist bone. He maintained that Dr. Draper’s impairment ratings for the right
wrist fracture and right carpal tunnel syndrome were not usable for schedule award purposes as
the medical documentation did not address how these conditions were due to or a consequence of
the accepted February 18, 2009 employment injuries. Dr. Zimmerman noted that Dr. Draper’s
one percent right shoulder impairment rating was less than the two percent impairment already
processed, and, thus it had no impact. He related that his finding of no cervical impairment also
had no impact. Dr. Zimmerman concluded that Dr. Draper’s report did not establish greater right
upper extremity impairment.
In a January 15, 2014 decision, OWCP found that the weight of the medical evidence
rested with the opinions of Drs. Draper and Zimmerman and concluded that appellant was not
entitled to a schedule award greater than that which was previously awarded for the right upper
extremity.
By letter dated January 30, 2014, counsel requested an oral hearing before an OWCP
hearing representative, which was held on June 12, 2014.
In an August 29, 2014 decision, an OWCP hearing representative set aside the
January 15, 2014 decision and remanded the case for OWCP to obtain clarification from
Dr. Draper as to whether appellant’s cervical degenerative disc disease was caused or aggravated
by the accepted February 18, 2009 employment injuries. She also requested that it obtain

5

clarification from Dr. Zimmerman regarding whether he understood that his eight percent
cervical impairment rating had not been awarded and an opinion from him on the extent of
appellant’s impairment based on the accepted conditions.
On October 22, 2014 Dr. Draper reviewed a SOAF that superseded all prior SOAFs. In
response to OWCP’s question, he opined that there was a temporary aggravation of appellant’s
degenerative cervical disc disease and multilevel spondylotic ridge bulging disc complexes at
C3-4, C4-5, C-6, and C6-7 without focal herniation. Careful review of a magnetic resonance
imaging (MRI) scan showed no structural changes that were traumatically induced or the result
of trauma. Consequently, Dr. Draper determined that there was no structural change that was
traumatically induced with respect to the cervical disc pathology. He concluded that there was
no evidence of permanent aggravation of the preexisting degenerative cervical disc disease and
cervical spondylotic ridge with bulging disc complexes. Dr. Draper noted that a temporary
aggravation would last two to four months from February 18, 2009, the date of injury. He found
no evidence of permanent aggravation of preexisting cervical conditions during his
November 19, 2013 examination. Dr. Draper related that the conclusions in that report remained
the same.
By decision dated January 20, 2015, OWCP found that appellant had no permanent
impairment of the cervical spine based on Dr. Draper’s October 22, 2014 report.
In a letter dated January 27, 2015, counsel requested an oral hearing before an OWCP
hearing representative, which was held on August 28, 2015.
By decision dated November 13, 2015, an OWCP hearing representative affirmed the
January 20, 2015 decision. She found that the weight of the medical evidence rested with the
opinion of Dr. Draper and concluded that appellant was not entitled to a schedule award greater
than that which was previously awarded for the right upper extremity or a schedule award for
impairment to the cervical spine.
LEGAL PRECEDENT
Section 8149 of FECA delegates to the Secretary of Labor the authority to prescribe rules
and regulations for the administration and enforcement of FECA. The Secretary of Labor has
vested the authority to implement the FECA program with the Director of the Office of Workers’
Compensation Programs.3 Section 8107 of FECA sets forth the number of weeks of
compensation to be paid for the permanent loss of use of specified members, functions, and
organs of the body.4 FECA, however, does not specify the manner by which the percentage loss
of a member, function, or organ shall be determined. To ensure consistent results and equal
justice under the law, good administrative practice requires the use of uniform standards
applicable to all claimants. Through its implementing regulations, OWCP adopted the American

3

See 20 C.F.R. §§ 1.1-1.4.

4

For a complete loss of use of an arm, an employee shall receive 312 weeks’ compensation.
§ 8107(c)(1).

6

5 U.S.C.

Medical Association, Guides to the Evaluation of Permanent Impairment as the appropriate
standard for evaluating schedule losses.5
The sixth edition of the A.M.A., Guides was first printed in 2008. Within months of the
initial printing, the A.M.A. issued a 52-page document entitled “Clarifications and Corrections,
Sixth Edition, Guides to the Evaluation of Permanent Impairment.” The document included
various changes to the original text, intended to serve as an erratum/supplement to the first
printing of the A.M.A., Guides. In April 2009, these changes were formally incorporated into
the second printing of the sixth edition.
As of May 1, 2009, schedule awards are determined in accordance with the sixth edition
of the A.M.A., Guides (2009).6 The Board has approved the use by OWCP of the A.M.A.,
Guides for the purpose of determining the percentage loss of use of a member of the body for
schedule award purposes.7
ANALYSIS
The issue on appeal is whether appellant has met her burden of proof to establish more
than three percent impairment of the right arm, for which she previously received a schedule
award.
The Board finds that this case is not in posture for decision.
The Board has found that OWCP has inconsistently applied Chapter 15 of the sixth
edition of the A.M.A., Guides when granting schedule awards for upper extremity claims. No
consistent interpretation has been followed regarding the proper use of the diagnosis-based
impairment or the range of motion methodology when assessing the extent of permanent
impairment for schedule award purposes.8 The purpose of the use of uniform standards is to
ensure consistent results and to ensure equal justice under the law to all claimants.9 In T.H., the
Board concluded that OWCP physicians are at odds over the proper methodology for rating
upper extremity impairment, having observed attending physicians, evaluating physicians,
second opinion physicians, impartial medical examiners, and district medical advisers use both
diagnosis-based impairment and range of motion methodologies interchangeably without any
consistent basis. Furthermore, the Board has observed that physicians interchangeably cite to
language in the first printing or the second printing when justifying use of either range of motion
or diagnosis-based impairment methodology. Because OWCP’s own physicians are inconsistent

5

20 C.F.R. § 10.404. See also Ronald R. Kraynak, 53 ECAB 130 (2001).

6

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6a (February 2013); Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 1 (January 2010).
7

Isidoro Rivera, 12 ECAB 348 (1961).

8

T.H., Docket No. 14-0943 (issued November 25, 2016).

9

Ausbon N. Johnson, 50 ECAB 304, 311 (1999).

7

in the application of the A.M.A., Guides, the Board finds that OWCP can no longer ensure
consistent results and equal justice under the law for all claimants.10
In light of the conflicting interpretation by OWCP of the sixth edition with respect to
upper extremity impairment ratings, it is incumbent upon OWCP, through its implementing
regulations and/or internal procedures, to establish a consistent method for rating upper
extremity impairment. In order to ensure consistent results and equal justice under the law for
cases involving upper extremity impairment, the Board will set aside the November 13, 2015
decision. Following OWCP’s development of a consistent method for calculating permanent
impairment for upper extremities to be applied uniformly, and such other development as may be
deemed necessary, OWCP shall issue a de novo decision on appellant’s claim for an upper
extremity schedule award.
CONCLUSION
The Board finds this case not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the November 13, 2015 decision of the Office of
Workers’ Compensation Programs is set aside, and the case is remanded for further action
consistent with this decision.
Issued: February 22, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board
10

Supra note 8.

8

